Exhibit 10.7

VOTING AGREEMENT

This Voting Agreement (“Agreement”) is entered into as of September 25, 2012, by
and between Lighting Science Group Corporation, a Delaware corporation (the
“Company”) and RW LSG Holdings LLC (“Stockholder”).

RECITALS

 

  A. Stockholder Owns (as defined below) certain securities of the Company.

 

  B. The Company proposes to raise capital in an offering of shares of its
Series H Convertible Preferred Stock (the “Series H Preferred Stock”), including
the proposed issuance of 49,000 shares of Series H Preferred Stock, in the
aggregate, to Portman Limited, Cleantech Europe II (A), L.P. and Cleantech
Europe II (B), L.P. (collectively, the “Purchasers”) pursuant to the Preferred
Stock Subscription Agreements, substantially in the forms attached hereto as
Exhibits A and B (the “Subscription Agreements”).

 

  C. The Subscription Agreements require the Company to seek stockholder
approval with respect to the Amended and Restated Certificate of Designation
governing the Series H Preferred Stock (the “Series H Amendment”) and Amended
and Restated Certificate of Designation governing the shares of the Company’s
Series I Convertible Preferred Stock (the “Series I Amendment”), in the forms
attached hereto as Exhibits C and D, respectively (the “Amended and Restated
Certificates of Designation”).

 

  D. Stockholder is entering into this Agreement in order to induce Purchasers
to enter into the Subscription Agreements.

AGREEMENT

The parties to this Agreement, intending to be legally bound, agree as follows:

SECTION 1. CERTAIN DEFINITIONS

For purposes of this Agreement:

(a) “Affiliate” shall have the meaning ascribed to such term in the Series H
Certificate of Designation.

(b) “Capital Stock” shall mean any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in the common stock or preferred stock of the Company, including, without
limitation, partnership and membership interests, if any.

(c) “Meeting” shall mean any meeting (whether annual or special and whether or
not an adjourned or postponed meeting) of the stockholders of the Company,
however called, and in any action by written consent of the stockholders of
Company or the holders of Series H Preferred Stock.



--------------------------------------------------------------------------------

(d) Stockholder shall be deemed to “Own” or to have acquired “Ownership” of
Capital Stock if Stockholder: (i) is the record owner of such security; or
(ii) is the “beneficial owner” (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934) of such security.

(e) “Series H Certificate of Designation” shall mean the Certificate of
Designation governing the shares of Series H Preferred Stock.

(f) “Specified Period” shall mean the period commencing on the date of this
Agreement and ending on the Termination Date.

(g) “Termination Date” shall mean the earliest of (i) the date on which the
Amended and Restated Certificates of Designation are approved by the Secretary
of State of the State of Delaware or (ii) the date on which the parties hereto
agree in writing to terminate this Agreement, provided, that the Company may
only terminate this Agreement with the unanimous approval of the board of
directors of the Company.

SECTION 2. AGREEMENT TO VOTE CAPITAL STOCK. Stockholder hereby covenants and
agrees that during the Specified Period, at any Meeting, Stockholder shall
appear at the Meeting or otherwise cause any and all Capital Stock to be counted
as present thereat for purposes of establishing a quorum and vote (or cause to
be voted) any and all Capital Stock Owned by Stockholder and its Affiliates in
favor of any proposal to approve (i) the Series H Amendment and (ii) the Series
I Amendment.

SECTION 3. REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder hereby represents, warrants and covenants to the Company as follows
as of the date hereof:

(a) Stockholder has all requisite power, capacity and authority to (i) execute
and deliver this Agreement, (ii) grant the rights to the Company set forth in
this Agreement and (iii) perform Stockholder’s obligations hereunder.

(b) This Agreement has been duly executed and delivered by Stockholder and
constitutes the legal, valid and binding obligation of Stockholder, enforceable
against Stockholder in accordance with its terms.

 

2



--------------------------------------------------------------------------------

SECTION 4. MISCELLANEOUS

(a) Notices. Any notice or other communication required or permitted to be
delivered to either party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when received at the address,
email address or facsimile telephone number set forth beneath the name of such
party below (or at such other address, email address or facsimile telephone
number as such party shall have specified in a written notice given to the other
party):

if to Stockholder:

Riverwood Capital Management L.P.

70 Willow Road, Suite 100

Menlo Park, CA 94025

Attention: Jeffrey T. Parks

Tel: (650) 618-7300

Fax: (650) 618-7114

Email: jeff@rwcm.com

With a copy (which shall not constitute notice or constructive notice) to:

Simpson Thacher & Bartlett LLP

2550 Hanover Street

Palo Alto, CA 94304

Attention: Kirsten Jensen

Tel: (650) 251-5000

Fax: (650) 251-5002

Email: kjensen@stblaw.com

If to the Company:

Lighting Science Group Corporation

1227 South Patrick Drive

Building 2A

Satellite Beach, FL 32937

Attention: Thomas C. Shields, Chief Financial Officer

Tel: (321) 779-5520

Fax: (321) 779-5521

Email: tom.shields@lsgc.com

With a copy (which shall not constitute notice or constructive notice) to:

Haynes and Boone, LLP

2323 Victory Avenue, Suite 700

Dallas, TX 75219

Attention: Greg R. Samuel, Esq.

Tel: (214) 651-5645

Fax: (214) 200-0577

Email: greg.samuel@haynesboone.com

(b) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the

 

3



--------------------------------------------------------------------------------

invalid or unenforceable term or provision in any other situation or in any
other jurisdiction. If a final judgment of a court of competent jurisdiction
declares that any term or provision of this Agreement is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit such term or provision, to delete specific words
or phrases or to replace such term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be valid
and enforceable as so modified. In the event such court does not exercise the
power granted to it in the prior sentence, the parties hereto agree to negotiate
in good faith to replace such invalid or unenforceable term or provision with a
valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term or provision.

(c) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and thereof and supersedes
all prior agreements and understandings between the parties with respect thereto
and is not intended to confer, and shall not be construed as conferring, upon
any person other than the parties hereto any rights or remedies hereunder. No
addition to or modification of any provision of this Agreement shall be binding
upon either party unless made in writing and signed by both parties.

(d) Independence of Obligations. The covenants and obligations of Stockholder
set forth in this Agreement shall be construed as independent of any other
contract or arrangement between Stockholder, on the one hand, and the Company,
on the other. The existence of any claim or cause of action by Stockholder
against the Company shall not constitute a defense to the enforcement of any of
covenants or obligations of Stockholder under this Agreement. Nothing in this
Agreement shall be construed as limiting any of the rights or remedies of the
Company or any of the obligations of Stockholder under any contract between
Stockholder and the Company or any certificate or instrument executed by
Stockholder in favor of the Company; and nothing in any other such contract,
certificate or instrument shall limit any of Stockholder’s obligations, or any
of the rights or remedies of Company, under this Agreement.

(e) Specific Performance. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached.
Stockholder agrees that, in the event of any breach or threatened breach by
Stockholder of any covenant or obligation contained in this Agreement, the
Company shall be entitled (in addition to any other remedy that may be available
to it, including monetary damages) to seek (i) a decree or order of specific
performance to enforce the observance and performance of such covenant or
obligation, and (ii) an injunction restraining such breach or overtly threatened
breach. Stockholder further agrees that neither the Company nor any other person
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 4(e), and Stockholder irrevocably waives any right he or it may have to
require the obtaining, furnishing or posting of any such bond or similar
instrument.

(f) Governing Law; Jurisdiction. Each of the parties hereto irrevocably consents
to the exclusive jurisdiction and venue of any state court located within New
Castle County, State of Delaware in connection with any matter based upon or
arising out of this Agreement or the

 

4



--------------------------------------------------------------------------------

transactions contemplated hereby, agrees that process may be served upon them in
any manner authorized by the laws of the State of Delaware for such persons and
waives and covenants not to assert or plead any objection which they might
otherwise have to such jurisdiction, venue and process. Each party hereto hereby
agrees not to commence any legal proceedings relating to or arising out of this
Agreement or the transactions contemplated hereby in any jurisdiction or courts
other than as provided herein. Each party hereto hereby consents to service of
process in any such proceeding in any manner permitted by Delaware law, and
agrees that service of process by registered or certified mail, return receipt
requested, at its address specified pursuant to Section 4(a) hereof is
reasonably calculated to give actual notice.

(g) Counterparts; Electronic Transmission. This Agreement may be executed in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. The exchange of a fully executed Agreement (in counterparts or
otherwise) by facsimile or by electronic delivery shall be sufficient to bind
the parties to the terms of this Agreement.

(h) Captions. The captions contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

(i) Waiver. Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by each of the Company and Stockholder or, in the case of a waiver,
by the party against whom the waiver is to be effective; provided, that the
amendment of this Agreement or waiver by the Company shall only be effective
upon the unanimous approval of the board of directors of the Company No failure
on the part of any party hereto to exercise any power, right, privilege or
remedy under this Agreement, and no delay on the part of any party hereto in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. No party hereto shall be deemed to have waived any claim available to
such party arising out of this Agreement, or any power, right, privilege or
remedy of such party under this Agreement, unless the waiver of such claim,
power, right, privilege or remedy is expressly set forth in a written instrument
duly executed and delivered on behalf of such party; and any such waiver shall
not be applicable or have any effect except in the specific instance in which it
is given.

(j) Construction. For purposes of this Agreement, whenever the context requires:
the singular number shall include the plural, and vice versa; the masculine
gender shall include the feminine and neuter genders; the feminine gender shall
include the masculine and neuter genders; and the neuter gender shall include
masculine and feminine genders. As used in this Agreement, the words “include”
and “including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”

[Remainder of page intentionally left blank.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Stockholder have caused this Agreement to be
executed as of the date first written above.

 

COMPANY: LIGHTING SCIENCE GROUP CORPORATION By:  

/s/ Thomas C. Shields

Name:   Thomas C. Shields Title:   Chief Financial Officer

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

STOCKHOLDER: RW LSG HOLDINGS LLC By:  

Riverwood Capital Partners L.P.,

its Managing Member

By:  

Riverwood Capital L.P.,

its General Partner

By:  

Riverwood Capital GP Ltd.

its General Partner

By:  

/s/ Michael E. Marks

Name:   Michael E. Marks Title:   Director and Chief Executive Officer

Signature Page to Voting Agreement